Title: To James Madison from Josiah Blakeley, 7 November 1804 (Abstract)
From: Blakeley, Josiah
To: Madison, James


7 November 1804, Santiago de Cuba. “My last to you was written 9th. Augt., with this I forward, for the information of governmt., a continuation of the catalogue of american vessels captured by french privateers & sent for, & tis probable into, Spanish ports [not found]. But, as the Spanish govt. here pretend to forbid such prizes being brought into this port, & very often every american being forcibly taken from their vessel, it is impossible, often, to Know when such an american vessel arrives in this port, the distance at which they anchor & continue is six miles from this. From the owners of the privateer’s it is impossible to obtain any information. They generally deny being concerned in such business, & such vessel often comes into port under the french flag.
“Fearing I might be incorrect, I have forward[ed] to you the list of such vessels only, of which the protests have been registered in my office. The Maria Sterling, is the last which has been brought to this port, the Mount Vernon, Maley, having been sent to Baracoa. Dn. Kindeland, govr. at this place, seems displeased at the conduct of the french, but he is wholly under the directions of the Capt Genl. at Havana. The american sailors wounded on board the Maria, Sterling, in retaking her, have all recovered.
“’Tis reported here, that Spain & the U. S. will soon be at war, yet, a few days ago I was invited to dine on board a Spanish Sloop of war now in this harbour. But three toasts were accompanied with salutes by the cannon, one of which three was Mr. Jefferson president of the U. S. The other two were for the King of Spain, & Empr. of France.
“My last was accompanied with my acct. against the U. S., & an order for the same. As I have never seen any form given by govt. for making out such accts., possibly the one I forwarded may be informal. I have never yet received a dollr. for govt., Not one seaman have I ever discharged, or received the three months advance.
“This port continues shut against all strangers. No american can have permission to sell his cargo, or any part of it here. As the american trade has been conducted in this port, it would have been impossible, & very improper for me to have attempted, to make out & forward to you, an acct. of the cargo’s brought to this by american vessels. Knowing your directions to the consuls of the U. S. & hoping I had taken an acct. of the american cargo’s was, possibly, one cause of the seizure of all my books & papers. Should this port again be opened, possibly the trade may be difirently conducted. The consuls of the U. S., being forbidden to act as consuls in this Island, we can use no authority over the american masters of vessels when in port.”
